I wish to congratulate you, Sir, upon your election as the President of the General Assembly at its seventy-first session. You can count on Finland ́s full support in your important responsibilities.
This will be the last General Assembly for the current Secretary-General in that capacity. I thank him for his untiring efforts to advance the common good of humankind. During his time in office, he has been instrumental in setting an ambitious agenda for sustainable development and for tackling climate change. Those achievements will make a difference for generations to come. We had the pleasure of hosting the Secretary-General last December, when Finland marked its sixtieth anniversary as a Member of the United Nations. It was an opportunity to remind ourselves of what the United Nations stands for. The United Nations is the embodiment and arbiter of the
rules-based international system of sovereign States. It is the only truly global body that we have, but we must work together to ensure that it functions better in fulfilling its many tasks.
Unfortunately, the world continues to confront challenges to international peace and security all over. Narrow-minded nationalism, racism and violent extremism are on the rise. We must battle those destructive ideologies. The recent nuclear test by North Korea is a cause for grave concern. The conflict in Ukraine still awaits its resolution. All illegal actions, including the annexation of Crimea by Russia, are to be condemned. The complex and horrendous conflicts in and around Syria and Iraq continue to affect not only the Middle East but, indirectly, also Europe, including my own country, Finland.
Such conflicts have already killed and maimed hundreds of thousands and displaced many more. They have given rise to unprecedented flows of asylum- seekers towards and into Europe. European societies are compassionate, but today they are under stress. Their capacity to provide for asylum-seekers and to integrate them at home, or to provide humanitarian assistance abroad, has limits.
During the week of the United Nations high-level meeting, we discussed refugees and migration, and for good reason. We have to work together to find sustainable solutions at the global and regional levels to better control borders, while safeguarding the rights of those seeking international protection on the basis of a well-founded fear of persecution. That requires
vision, courage and leadership. The alternative is stark: borders will become walls closed even to those entitled to refugee status.
The problem is severe. Every day tens of thousands of people are displaced as a result of conflict, persecution or natural disasters, while others are on the move seeking a better life. There is an increasing need for humanitarian assistance. The European Union and my country, as a member, will continue to shoulder their share of responsibility in efforts to deal with the crisis, but it will never be enough. Humanitarian action will never compensate for the inability to address the root causes of forced migration.
It is important to take a longer-term perspective. The conflicts that we are now facing require urgent humanitarian action, and yet the underlying causes are long term. Economic, social and political progress is, therefore, imperative. The international community can and must assist. The United Nations, for its part, can help to defuse latent conflicts through conflict prevention, mediation and, if necessary, preventive peace operations. However, the ultimate responsibility for redesigning societies lies with the peoples concerned and their Governments. Local ownership is the solution. For a number of years Finland and Turkey have led efforts to strengthen United Nations-based mediation. There is a need to foster closer cooperation between different actors, such as traditional and religious leaders, and to draw more participation from civil society. We are pleased that progress is being made, as evidenced by the adoption of the latest General Assembly resolution on mediation (resolution 70/304) just two weeks ago.
This year marks the sixtieth anniversary of Finland’s participation in United Nations peacekeeping. Since 1956, some 50,000 Finnish men and women have served in United Nations operations around the world. Finnish citizens continue to serve in the Middle East and elsewhere, and some of them have made the ultimate sacrifice. We honour the work of those men and women.
Finland is committed to ongoing efforts aimed at strengthening the various aspects of peace operations. We welcome the Secretary-General’s efforts to bring United Nations peacekeeping into the twenty-first century. The Leaders’ Summit on Peacekeeping hosted by President Obama of the United States last year was a significant step in the right direction and needs to be continued.
The problem of the illicit flow of conventional weapons persists, but finally progress has been made — the Arms Trade Treaty has entered into force. However, two tasks remain — the Treaty needs to be adopted by all and implemented effectively. It has not been ratified by many of the Member States whose contributions are needed, and so I urge Members to join without delay.
The adoption of the 2030 Agenda for Sustainable Development a year ago was a milestone, as was the conclusion of the Paris Agreement to combat climate change. The true test, however, will be the implementation of those instruments, which, in Finland, is being carried out in an inclusive way. We are focusing on establishing partnerships among the Government, the private sector, universities and civil society. All Finnish citizens are encouraged to get involved. I have personally committed to reducing my carbon footprint by half over a decade by signing up with the Global Citizens Climate Pledge initiative. The initiative was made global a couple of weeks ago in an event hosted by the Secretariat of the United Nations Framework Convention on Climate Change. A similar mechanism exists for inclusive participation in support of the 2030 Agenda.
Gender equality and the political, economic and social empowerment of girls and women are key drivers for sustainable development and for combating climate change. In my own country, gender equality has been vital in our rise from poverty to prosperity. I welcome all efforts that raise the issue, such as the HeForShe movement initiated by the United Nations Entity for Gender Equality and the Empowerment of Women. I am personally involved in that important work. However, the United Nations and its Member States still have a long way to go to meet their target of gender equality.
The next Secretary-General will be subject to almost colossal expectations. Finland welcomes a selection process that is more transparent and more inclusive. We also welcome the fact that there are so many female candidates interested in the position.
We too have a message for the incoming United Nations leader. We would like to see the new Secretary- General work closely together with, and, if necessary, sometimes even one step ahead of, the Security Council in fulfilling the mandate of the Charter of the United Nations. Another challenge is to improve the United Nation’s functions as an organization. The next Secretary-General can do that by ensuring that the various United Nation activities complement each other, so that the United Nations truly delivers as one.
Let me finish by assuring the Assembly of Finland’s full support for the incoming Secretary- General — whoever she or he may be.
